Citation Nr: 1312916	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-46 097	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability, and if so, whether service connection for a right ankle disability is warranted. 

2. Entitlement to service connection for a back disability, to include as secondary to a right ankle disability.  

3. Entitlement to service connection for an acquired psychiatric disorder (claimed as a mental disorder, or nerves). 


REPRESENTATION

Appellant represented by:	Annette Rutkowski, Esquire 



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active duty service from February 1971 to April 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran submitted a timely notice of disagreement (NOD) in February 2010; a statement of the case was issued in October 2010; and in November 2010, the Veteran submitted a substantive appeal to the Board (VA Form 9).  Although the Veteran requested a hearing at that time, he failed to report for the scheduled hearing; he has not requested rescheduling of the hearing.  The request for a hearing is therefore considered to be withdrawn. 38 C.F.R. § 20.702(d) (2012).  However, the Veteran did present testimony in June 2010 before a Decision Review Officer (DRO), and a transcript of that proceeding has been associated with the claims file. 

With respect to the claimed right foot/ankle disability, as will be discussed in detail herein, the RO originally denied the Veteran's claim for service connection for a right foot injury (right ankle) in a final rating decision issued in March 2001.  In June 2008, the Veteran requested that his claim for a right foot injury be reopened.  The RO then denied the Veteran's claim to reopen in a March 2009 rating decision; the Veteran subsequently requested "reconsideration" of his right ankle claim in July 2009 with the submission of evidence; and, in January 2010, the RO continued to deny his claim to reopen based on a lack of new and material evidence. 

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in these matters. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

A review of the Virtual VA processing system does not reveal any additional documents pertinent to the instant appeals.

The issues of entitlement to service connection for a right ankle/foot disability, a low back disability, to include as secondary to a right ankle/foot disability, and an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision dated and issued in March 2001, the RO denied service connection for a right foot injury (right ankle); the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year of the issuance of the rating decision.

2.  Evidence added to the record since the final March 2001 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right ankle disability. 


CONCLUSION OF LAW

1.  The March 2001 rating decision that denied the Veteran's claim of entitlement to service connection for a right foot injury (right ankle) is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2012)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right foot/ankle disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 significantly changed the law prior to the pendency of these claims. VA has issued final regulations to implement these statutory changes. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with his claim. 

In the instant case, the Board has rendered a decision in favor of the Veteran, finding that new and material evidence has been presented to reopen the claim for service connection for a right ankle disability, and therefore, a further discussion of the VCAA duties is unnecessary at this time. 

In this case, the Veteran asserts that service connection for a right ankle injury is warranted.  Specifically, he contends that he injured his right ankle during service, and that he continues to experience residual right ankle symptomatology, to include pain, arthritis, and problems walking. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which includes arthritis. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To establish service connection for a chronic disease on a presumptive basis, it is not required that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definitive diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in light of subsequent developments it may gain considerable significance.  38 C.F.R. § 3.307(c).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In a rating decision dated and issued in March 2001, the RO denied service connection for a right foot injury on the basis that the right ankle injury shown in-service (i.e., right ankle twisting) resolved without residuals; that, while current VA x-rays revealed an old, healed fracture of the talonavicular joint, there was no evidence of a fracture to the ankle during service; and that there was no evidence of continuity of right ankle symptomatology from separation to the time of the Veteran's claim.  In reaching this decision, the RO considered the Veteran's service treatment records, as well as a January 2001 VA Bones examination. 

In March 2001, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a right ankle disability was received until June 2008, when VA received his application to reopen such claim.  In this regard, the Board emphasizes that no additional evidence, medical or otherwise, was received during the one-year period following the issuance of the March 2001 rating decision. See 38 C.F.R. § 3.156(b); Bond, supra.  Moreover, while service personnel records were added to the claims file in March 2011, these personnel records are not relevant to the current claim for service connection for a right ankle disability. See § 3.156(c)(1) (2012) (when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence).  Therefore, the March 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2012)].   

In June 2008, the Veteran sought to reopen his claim.  In a March 2009 rating decision, the RO declined to reopen the Veteran's claim for service connection for a right foot injury.  The Veteran requested "reconsideration" of his claim in July 2009, however, the RO continued to deny the claim in a January 2010 rating decision on the basis that no new and material evidence had been submitted. 

Evidence received since the last final denial in March 2001 includes VA treatment records dated from 2008 to 2010; and statements from the Veteran, including his June 2010 DRO hearing testimony. 

The VA treatment records show continued treatment for right ankle pain, right talar beaking, bilateral pes planus, as well as a "history of injury while on active duty." See, e.g., VA Podiatry Notes, February 2010 and March 2009.  A March 2009 VA x-ray report of the right foot shows right talar beaking, possible right talocalcaneal coalition, right pes planus, but no evidence of acute fractures or dislocations.  Further examination via CT scan was recommended.  

With respect to the Veteran's June 2010 testimony, he testified that he injured ("broke") his right foot during basic training and was subsequently treated with a cast and placed on profile.  He reported continued right ankle pain and treatment since service.  He denied any intervening injuries to his right ankle.  

The evidence described in detail above, to include lay statements, hearing testimony, and VA treatment records, is newly submitted evidence and suggests that when combined with VA assistance, a reasonable possibility exists of substantiating the claim for a right ankle disability. Shade, 24 Vet. App at 116-18.  Accordingly, the claim of entitlement to service connection for a right ankle disability, claimed as a right foot/ankle injury, is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right ankle disability is reopened.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. 

Right Ankle Disability 

As noted above, the Veteran asserts that he injured his right ankle during service and that he continues to suffer from residual symptoms of that injury (to include arthritis) to the present day.  He thus believes that service connection is warranted on a direct incurrence basis.  

Service treatment records (STRs) reflect that the Veteran twisted his ankle in March 1971.  The ankle was noted as being within normal limits; pes planus was also noted.  He was treated with an ACE bandage, arch supports, and Darvon.  Later that month, the Veteran again presented with complaints of pain in his arches secondary to basketball.  He was placed on physical profile (L2) in April 1971 for pes planus.  In October 1972, the Veteran presented with complaints of injuring his ankle while playing basketball.  Swelling and limping of the right foot was noted.  Range of motion was full.  There was tenderness at the right anterior medial talus.  Contemporaneous x-rays revealed no fractures.  The separation Report of Medical History dated in March 1974 reflects that the Veteran checked "yes" as to having foot trouble.  The examining physician noted that this was in reference to twisting the right ankle in February 1971 and being treated with an ACE bandage, soaking in hot water, Darvon, and arch support.  The contemporaneous separation examination likewise noted the Veteran's foot trouble occurring in 1971, but also reflected a normal clinical examination of the lower extremities.  

As noted above, following service, the post-service medical record reflects continued treatment for right ankle pain, right talar beaking, bilateral pes planus, as well as a "history of injury while on active duty." See, e.g., VA Podiatry Notes, February 2010 and March 2009.  A March 2009 VA x-ray report of the right foot shows right talar beaking, possible right talocalcaneal coalition, right pes planus, but no evidence of acute fractures or dislocations.  Further examination via CT scan was recommended.  

The Board notes that the Veteran was previously afforded a VA Bones examination in connection with his original claim for a right ankle injury in 2001.  Notably, this VA examination and a contemporaneous x-ray of the right foot revealed suspected old, healed fractures of the calcaneus, and talus with associated degenerative changes.  The VA examiner stated that the Veteran's right ankle problems were more likely than not "related to his right ankle fracture suffered in-service."  

Unfortunately, this etiology opinion is inadequate for the purposes of determining whether service connection is warranted in this case.  Indeed, it appears that the VA examiner's opinion was based on an inaccurate review and recitation of the relevant facts. See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); and Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate, such as a self-reported and inaccurate history).  

In particular, the examiner's nexus opinion was founded entirely on the premise that the Veteran had sustained a fracture to the right ankle in-service; however, as evidenced by the service treatment records, this is not accurate.  Indeed, STRs clearly show that there was an ankle injury but no resulting fracture/abnormalities upon x-ray examination of the right foot/ankle.  It appears that the VA examiner failed to review the Veteran's service treatment records in offering his opinion, and instead relied solely upon the Veteran's recitation of facts.  For these reasons, the Board finds that the Veteran should be afforded a new VA/etiology examination which specifically considers the in-service clinical findings relating to the right ankle, and one which reconciles the January 2001 VA examination findings of an old, healed fracture with degenerative changes, as well as the recent findings of right foot/ankle problems (e.g., right talar beaking, possible right talocalcaneal coalition, right pes planus, but no evidence of acute fractures or dislocations).  Indeed, when medical evidence is inadequate, as is the case here, VA must supplement the record by seeking an advisory opinion or ordering a medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

A Low Back Disability 

With respect to the claimed low back disability, during his hearing before the DRO in June 2010, the Veteran clarified that he seeks service connection for a low back disability on a secondary basis only.  Specifically, he testified that his right ankle disability causes a disturbance in his gait, which in turn, results in back problems. See DRO Hearing Testimony, generally.  

In this regard, service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b) (2012). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Because the Veteran's claims for service connection for a back disability is based upon a secondary theory of entitlement (as due to the right ankle disability), the Board finds that it is inextricably intertwined with the issue of entitlement to service connection for a right ankle disability. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the claim for service connection for a right ankle disability must be addressed before the Board can adjudicate the back issue.  As such, it is deferred.  The Board notes that should service connection for a right ankle/foot disability be granted on appeal, the Veteran should be afforded a VA examination in order to determine whether a low back disability is at least as likely as not caused by or aggravated by the right ankle/foot disability.  

Psychiatric Disability

The Veteran contends that he suffers from a psychiatric disorder which had its onset during active duty service.  He asserts that he has experienced psychiatric symptoms, such as "stress" and/or nervousness, continuously since service.  See DRO Hearing Transcript, p. 11. 

Service treatment records do reflect that the Veteran was treated for a "nerve problem" and prescribed valium in April 1974.  In addition, service personnel records show that the Veteran encountered both disciplinary and training problems during his time on active duty. See Service Personnel Records, Article 15 and Classification Board Action Reports.  The March 1974 separation examination is silent as to complaints, treatment, or diagnoses relating to a psychiatric disorder. 

Following service, VA treatment records reflect mental health treatment/counseling, but primarily for alcohol and marijuana dependence. See, e.g., Mental Health Counseling Group Notes, June 2008.  However, when the Veteran testified at the DRO hearing in June 2010, he did indicate that he was receiving current VA treatment and medications for an unidentified mental/psychiatric disorder.  Notably, the VA treatment records contained in the claims file (to include Virtual VA) are only current through July 2010. 

That being said, it is unclear whether the Veteran has a psychiatric disorder because he has not been afforded a VA compensation examination in connection with this claim.  Indeed, the record contains no evidence that the Veteran has been diagnosed with a psychiatric disorder.  The Court has held that evidence of a current disability is generally required to trigger VA's duty to assist with respect to ordering a VA examination. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Nevertheless, the Veteran is competent to report experiencing psychiatric symptoms, such as stress, nervousness, depression, etc., even if he is not competent to attribute them to a specific diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Therefore, in light of the fact that the Veteran was treated in-service for a "nerve" problem, and further considering his competent statements of continued psychiatric symptomatology since service, the Board finds that the Veteran should be afforded a VA compensation examination to determine whether he has a psychiatric disorder as a result of his military service. See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 79.  

Other Considerations

Lastly, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim. 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and those documents are constructively part of the record before the Board. Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition to the outstanding VA treatment records noted above (i.e., those treatment records dated from July 2010 to the present), the record shows that the Veteran has participated in a VA vocational rehabilitation program; the vocational rehabilitation folder is not currently associated with the claims file.  Accordingly, attempts must be made to obtain the Veteran's outstanding VA treatment records, as well as the VA vocational rehabilitation folder. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice of the evidence required to substantiate a claim for secondary service connection, i.e., that the Veteran's claimed low back disability was caused by or aggravated beyond normal progression as a result of a right ankle disability, in accordance with Allen.

2. Associate the Veteran's VA vocational rehabilitation folder with the claims file.  

3. Request VA treatment records for the Veteran dated from July 2010 to the present from the VA Medical Center in Indianapolis, Indiana.  All requests and responses, positive and negative, should be associated with the claims file. 

4. Thereafter, schedule the Veteran for a VA psychiatric examination to determine whether he has a psychiatric disorder, and, if so, whether any such disorder is related to service.  All indicated tests and studies are to be performed, and the claims file must be made available to the examiner for review of the pertinent medical and other history. 

The examiner should utilize the DSM-IV in arriving at all diagnoses and identify all existing psychiatric disorders.  For each psychiatric disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (i.e., at least a 50-50 percent probability) that such disorder is had its clinical onset in service or is otherwise related to active duty.  

The examiner must specifically comment upon the in-service findings of a "nerve problem" as well as the disciplinary and training problems noted in the personnel records, and the Veteran's statements regarding continuing psychiatric symptomatology thereafter. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

5. Schedule the Veteran for the appropriate VA examination to determine the nature, extent, and etiology of his right ankle/foot complaints, to specifically include any arthritis or degenerative changes that might be present.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him (and others, if applicable) during and since service, review the record, and offer an opinion as to whether it at least as likely as not (i.e., at least a 50-50 percent probability) that any diagnosed right ankle or foot disorder(s) had it(their) clinical onset in service or is(are) otherwise related to active duty.  In answering this question, the examiner should address the in-service findings relating to a twisted right ankle in March 1971, an injured right ankle in October 1972, the 1974 Report of Medical History and separation examination showing a history of a twisted right ankle in 1971, as well as the Veteran's reports regarding his in-service injuries and a continuity of symptomatology since service. 

In addition, if any arthritis is diagnosed, the examiner is asked to opine as to whether it is at least as likely as not (i.e., at least a 50-50 percent probability) that such arthritis became manifest to a degree of 10 percent within one year from date of termination of service.  

In answering the above, the examiner is also asked to reconcile the 2001 VA right ankle/foot x-ray findings of degenerative changes/arthritis and an old fracture, with the 2009 VA x-ray findings of no arthritis or evidence of an old ankle fracture. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope of a medical professional conversant in VA practices.

6. If, and only if, a right ankle/foot disability is found to be related to the Veteran's period of active military service, schedule the Veteran for an appropriate VA examination for his claimed low back disability.  The claims file, as well as any relevant records, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests and diagnostic studies should be conducted.  

Based on his or her examination of the Veteran, as well as a review of the evidentiary record, he/she should answer the following: 

Is it at least as likely as not (at least a 50-50 percent probability) that any diagnosed low back condition was caused or aggravated (i.e., permanently worsened, as opposed to a temporary or intermittent flare-up of symptomatology which returns to baseline level of disability) by the Veteran's right ankle disability; OR, alternatively, is any such a relationship on a causation or aggravation basis unlikely (i.e., less than a 50-50 probability)? 

The examiner should explain his/her answer and, if applicable, attempt to identify baseline level of severity of the low back disability before aggravation and should identify that aspect of the disability which is related to aggravation.  The examiner must specifically address the Veteran's contentions that his right ankle/foot disability affects his ability to walk and results in an altered gait which resulted in a back disability.  The examiner should address the impact of such altered gait, if any, upon the back condition. 

If no aggravation is found, the examiner should opine as to whether it is at least as likely as not that any diagnosed low back condition is otherwise directly related to the Veteran's active duty service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

7. Following completion of all indicated development, the RO should readjudicate the claims of service connection in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for purpose of appellate disposition. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims. 38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


